Citation Nr: 1122237	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-36 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, of the United States Code (Post 9/11 GI Bill).


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from September 1983 to October 1986 and from October to December 2003.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The Veteran filed a claim (VA Form 22-1990) for educational assistance benefits under Chapter 33, Title 38, of the United States Code (Post 9/11 GI Bill).  See generally 38 U.S.C.A. §§ 3301-24 (West Supp. 2010); 38 C.F.R. § 21.9520 (2010).  VA promulgated provisions for eligibility under 38 C.F.R. § 21.9520 based on certain qualifying periods and types of active duty service after September 10, 2001.  See id.  Significantly, § 21.9520(b) sets forth that post-9/11 GI Bill eligibility is established if the Veteran serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  This Veteran contends he was discharged from his 2003 period of active duty due to a 
service-connected disability.  See his August 2010 substantive appeal (VA Form 9).

His Department of Defense (DoD) Form 214 (DD Form 214) shows he served during that year from October 1, 2003 to December 26, 2003, and that he received an honorable discharge.  Another record from the DoD database confirms these post-9/11 dates of service and that this period of active duty was exactly 87 days in duration.  So he clearly had over 30 continuous days of active duty service and was discharged from that service under honorable conditions, in turn satisfying these threshold minimum requirements of § 21.9520(b).  

The only remaining question, then, regarding his potential eligibility under § 21.9520(b) is whether he was indeed discharged from that service on account of a service-connected disability, as he his alleging.  As support for this notion, he has provided a copy of a January 2008 VA rating decision showing the granting of service connection for atypical left-sided facial pain with a history of a diagnosis of trigeminal neuralgia.  It remains unclear, however, whether he was discharged from service because of this disability.  The RO/AMC therefore needs to obtain copies of his service treatment records (STRs) and service personnel records (SPRs) to assist in making this important determination.  His VA disability compensation claims file also needs to be obtained since it, too, may contain information essential to making this important determination; at present, the Board only has at its disposal his Chapter 33 Temporary Folder.  

Accordingly, the claim is REMANDED for the following additional development and consideration:  

1.  Obtain the Veteran's VA disability compensation claims file (c-file) and all STRs, SPRs, and any other evidence indicating whether he was discharged from service on account of a service-connected disability.

2.  Then readjudicate his claim in light of all additional evidence.  If his claim is not granted to his satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claim.


The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


